DETAILED ACTION
Applicants’ arguments, filed 18 March 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
Claims 1-2, 4, and 9 recite the transitional phrase “consisting of.” The transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim. See MPEP 2111.03(II). As such, claims 1-2, 4, and 9 exclude any ingredient not in the claim. Crucially, as these claims do not recite water, claims 1-2, 4, and 9 are understood to exclude water. Therefore, a prior art reference that teach the requirements of claims 1-2, 4, and 9 in a composition comprising water is not understood to read on the invention claimed by claims 1-2, 4, and 9, unless there is motivation for the skilled artisan to have removed the water.
The examiner also provides the following additional explanation regarding claim 4. This claim recited a powder. As such, a composition that is not in the form of a powder is not understood to be within the scope of the claim. A composition that includes all of the ingredients recited by claim 4, does not include additional ingredients, 
The examiner clarifies that this claim interpretation in the above-reproduced two paragraphs does not apply to claims 18-21.
With regard to claims 18-21, these claims recite that a fraction of a total mass of particles having a primary particle diameter of less than 100 nm in a total mass of the metal oxide powder is 0.3% by mass or more and 10% by mass or less. This limitation appears to apply to the powder, which is an intermediate to the preparation of the final product of claims 18-21. However, this limitation does not appear to be applicable to the final product of claims 18-21 because the final product of claims 18-21 is not a powder. As such, this limitation regarding percentages will be interpreted as a product-by-process limitation because it further limits the structure of an intermediate product rather than the structure of the final product. 
Additionally with regards to claims 20, this claim recites the word “comprising” on the first line of the claim, and “consisting of” on the third line of the claim. These transitional phrases are interpreted in view of the guidance provided in MPEP 2111.03. For the purposes of examination, claim 20 is understood to require that in the combining step, only the first metal oxide powder, the second metal oxide powder, and a surface treatment agent are combined. However, in view of the “comprising” language, the claim 


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujihashi et al. (JP 2009184972 A) in view of Prochazka (US 2010/0150852 A1).

Fujihashi et al. (hereafter referred to as Fujihashi) is drawn to a cosmetic comprising titanium dioxide particles, as of Fujihashi, title and abstract. Said cosmetic has multiple protrusions and is star shaped, as of Fujihashi, page 1, abstract. Said particle is sized from about 0.1 µm to about 1.0 µm, as of Fujihashi, abstract. Fujihashi additionally desires a UV screening agent, as of Fujihashi, page 3, 7th paragraph.
Fujihashi does not teach the required second metal oxide particles.
Prochazka is drawn to nano-anatase, as of Prochazka, title. Said nano-anatase is suitable in a cosmetic, as of Prochazka, abstract. Prochazka teaches a particle size from about 15 nm to about 40 nm, as of Prochazka, paragraph 0014. Said composition absorbs UV light, as of Prochazka, abstract and paragraph 0003.
Prochazka does not teach the required first metal oxide particles.
It would have been prima facie obvious for one of ordinary skill in the art to have combined the nano-anatase particles of Prochazka with the star shaped particles of Fujihashi. Fujihashi is drawn to a cosmetic composition comprising star shaped particles which may further include a UV screening agent. The 15-40 nm anatase particles of Prochazka act as UV screening agents. As such, the skilled artisan would have been prima facie obvious to select a known material (the nano-anatase of Prochazka) for incorporation into a composition (that of Fujihashi), based on its recognized suitability for its intended use (as a UV blocker). See MPEP 2144.07.
As to claims 20-21, these claims require that the composition is formed by combining a powder with other materials to form the required dispersion liquid or cosmetic composition. This is understood to be a product-by-process claim. Such claims are not limited to the manipulations of the recited steps, only to the structure implied by the steps. See MPEP 2113(I). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. See MPEP 2113(II). In this case, the combination of Fujihashi in view of Prochazka includes all of the materials required by claims 20-21, and as such, the instantly claimed invention is understood to be prima facie obvious over the combination of Fujihashi in view of Prochazka.
As to claims 20-21, the claims require that the fraction of the particles having a diameter of less than 100 nm is from about 0.3% to about 10% of total mass of metal oxide powder. Fujihashi teaches that the proportion of the (larger, star shaped) particles is from about 2 to about 25 parts by weight, as of Fujihashi, page 2, 8th paragraph. Prochazka teaches forming a dispersion, as of Prochazka, paragraph 0036, but 
As to claims 20-21, the claims require a surface treatment agent selected from a group consisting of various surface treatment agents. Fujihashi teaches surfactants, as of page 4, 7th paragraph. Fujihashi teaches sucrose fatty acid esters, as of Fujihashi, page 4, 4th paragraph. The skilled artisan would have expected that these compounds would have been found at the surface of the metal particles as they have surface activity because they comprise a hydrophilic end and a hydrophobic end.
As to claim 20, Fujihashi teaches dispersing in oil and water, as of Fujihashi, page 4, 8th paragraph. This forms a dispersion liquid, with oil or water reading on the required liquid and being a dispersion medium.
As to claim 21, Fujihashi teaches a cosmetic, as of Fujihashi, title. Prochazka also teaches a cosmetic as of Prochazka, end of abstract.


Response to Arguments
Applicant has provided arguments in applicant’s response on 18 March 2021. However, these arguments do not appear to address the issues surrounding the 


Allowable Subject Matter
Claims 1-2, 4, 9, 13, and 18-19 appear to be in condition for allowance.
The examiner has presented the following rationale for not rejecting these claims over prior art.
As to claims 1-2 and 9, as close prior art, the examiner cites Fujihashi et al. (JP 2009184972 A), which was discussed in greater detail above. Fujihashi et al. (JP 2009184972 A) is written in Japanese. As such, the examiner has provided an English translation. The English translation was obtained from Google Translate at https://patents.google.com/patent/JP2009184972A/en?oq=JP+2009184972A on 4 January 2019. An English translation of the tables of Fujihashi, which has been newly obtained by the examiner in advance of the preparation of this office action, has also been presented here. As such, all page and line citations are to the English translation, and the material cited therein is understood to have been present in the original Japanese document.
Fujihashi et al. (hereafter referred to as Fujihashi) is drawn to a cosmetic comprising titanium dioxide particles, as of Fujihashi, title and abstract. Said cosmetic has multiple protrusions and is star shaped, as of Fujihashi, page 1, abstract. Said particle is sized from about 0.1 µm to about 1.0 µm, as of Fujihashi, abstract. Fujihashi additionally desires a UV screening agent, as of Fujihashi, page 3, 7th paragraph.


    PNG
    media_image1.png
    902
    1343
    media_image1.png
    Greyscale

The compositions in the above-reproduced table include various elements that are not recited by instant claims 1, 2, and 9 and are thereby excluded from the claim in view of the “consisting of” language of the claim.
As to claim 4, the above-reproduced table includes elements that are not recited by instant claim 4 and are thereby excluded from the claim in view of the “consisting of” language of instant claim 4. For example, liquid paraffin, which is present in all of the embodiments of the invention, is understood to be alkanes, and is not silica, alumina, a silicone or organopolysilxane, a fatty acid, a fatty acid soap, a fatty acid ester, an organic titanate compound, or a surfactant. Similarly, glycerin, red and yellow iron 
Additionally, the examiner has reproduced below Table 3 of Fujihashi.

    PNG
    media_image2.png
    693
    1515
    media_image2.png
    Greyscale

Embodiments 10-14 in the above-reproduced table are outside the scope of claim 4 at least because these embodiments include water. Water is not recited by claim 4, and in view of the “consisting of” language, is excluded by the claim. There would have been no motivation for the skilled artisan to have removed water from the compositions of embodiments 10-14 of Fujihashi.
With regard to claims 13 and 18-19, these claims are not rejected over prior art for essentially the same reasons as provided by the examiner in the office communication on 18 December 2020, pages 9-11.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671.  The examiner can normally be reached on 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612